t c summary opinion united_states tax_court huon pen petitioner v commissioner of internal revenue respondent docket no 17718-02s filed date huon pen pro_se nhi t luu-sanders for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the years at issue sec_7491 in some instances shifts the burden_of_proof to the commissioner that section is not applicable in this case because the issues are legal and not factual respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure for the issues for decision are whether for the year petitioner is entitled to a dependency_exemption deduction for one child under sec_151 head-of-household filing_status under sec_2 and the earned_income_credit under sec_32 some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was vancouver washington on her federal_income_tax return for petitioner reported total income of dollar_figure consisting of dollar_figure in salary and wages dollar_figure in taxable interest_income and dollar_figure in unemployment_compensation petitioner deducted two exemptions one for herself and the other for her granddaughter l h as noted supra note petitioner claimed the child_care_credit the child_tax_credit the earned_income_credit and head-of-household filing_status 2petitioner claimed a child_care_credit under sec_21 and the child_tax_credit under sec_24 both credits are allowable if the taxpayer is entitled to a dependency_exemption deduction for a child accordingly petitioner’s entitlement to these credits depends on the court’s holding on the dependency_exemption deduction issue in the notice_of_deficiency respondent disallowed the dependency_exemption deduction for l h the child_care_credit the child_tax_credit the earned_income_credit and petitioner’s use of head-of-household filing_status the basis for the disallowed dependency_exemption deduction for l h was respondent’s determination that petitioner failed to establish that she provided more than one-half of the support for l h all the other disallowed items flow from or relate to the disallowed dependency_exemption deduction petitioner’s household for the year at issue included her daughter jenny the mother of l h and another child her two sons sam and johnny narin heng the father of l h and the other child and petitioner’s husband or ex-husband sitha thaing thus petitioner had three grown children of her own who lived in the same place of abode along with jenny’s two children jenny was gainfully_employed during on her federal_income_tax return for jenny claimed l h and her other child as dependents however on the subsequent advice of her accountant and tax_return_preparer jenny filed an amended income_tax return for on which she did not claim l h as a dependent the purpose of this amended_return was to allow jenny’s mother petitioner to claim l h as a dependent on her return petitioner accordingly claimed l h as a dependent on her return in the notice_of_deficiency respondent disallowed petitioner’s dependency_exemption deduction for l h on the ground that petitioner failed to establish that she provided more than half the support for the child the record shows that all members of petitioner’s household including petitioner deposited their earnings in one bank account all household expenses were paid out of that account in the audit of petitioner’s tax_return respondent determined that for the year at issue petitioner’s earnings_of dollar_figure in that account and the earnings_of the other members of her household totaled dollar_figure respondent further determined that this account also included assistance payments from the state of washington during the year at issue for the benefit of l h these payments were identified at trial as wic payments because this account represented the total income of petitioner and members of her family respondent determined that the greater portion of the support provided to l h during the year came from persons other than petitioner thus respondent determined that petitioner was not entitled to the dependency_exemption deduction she claimed on her tax_return the court is satisfied from the record and from the evidence at trial that petitioner did not provide more than one-half the support of l h during the year at issue the general_rule under sec_151 is that the dependency_exemption deduction is allowable to the taxpayer providing more than one-half of the total support provided to the dependent during any given year petitioner’s support did not reach that level most of the support came from the other sources described however there was an avenue petitioner could have availed herself of that would have allowed her to claim the dependency_exemption deduction she could have obtained a multiple_support_agreement where all providers of support to l h agreed to allow the dependency_exemption deduction to one of their number form_2120 multiple_support_agreement is the proper medium by which this is accomplished petitioner did not include such an agreement with her return consequently she is not entitled to the dependency_exemption deduction respondent therefore is sustained on this issue the next issue is petitioner’s claim to head-of-household filing_status under sec_2 3the form_2120 is an acknowledgment by a group of contributors who have collectively provided over one-half of a dependent’s support for a calendar_year and who may annually designate one of their number to claim the dependency_exemption deduction for the dependent the taxpayer who is designated as entitled to claim the dependency_exemption deduction must attach a statement to his or her return identifying each member of the supporting group and in general comply with sec_1_152-3 income_tax regs sec_2 provides generally that an individual shall be considered a head-of-household if among other requisites not pertinent here such individual maintains as his home a household that constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of an unmarried son or daughter of the taxpayer or descendant of the son or daughter of the taxpayer or of any other person who is a dependent of the taxpayer if the taxpayer is entitled to a dependency_exemption deduction for such person under sec_151 sec_2 and ii petitioner did not establish that she maintained a household because under sec_2 an individual taxpayer is considered as maintaining a household only if that individual furnishes more than one-half the cost of maintaining that household on the basis of the previous discussion the court concludes that more than one-half of the cost of maintaining petitioner’s household came from the other occupants of the home petitioner did not maintain the household and therefore is not entitled to head-of-household status under sec_2 respondent therefore is sustained on this issue the third issue is petitioner’s claim to the earned_income_credit under sec_32 sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as an individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is one who satisfies a relationship_test a residency test an age_test and an identification requirement sec_32 to satisfy the relationship and age tests the qualifying_child must be the son or daughter of the taxpayer or a descendant of either who is less than years of age or a student whose age is less than sec_32 c l h would appear to satisfy these requirements however in the consideration of the sec_2 head-of- household issue the court has concluded that petitioner failed to establish that she furnished over half of the cost of maintaining the household there were other individuals as discussed above who contributed to the household and to the support of the child sec_32 provides that where two or more individuals may claim a qualifying_child c or more eligible individuals if or more individuals would but for this subparagraph and after application of subparagraph b be treated as eligible individuals with respect to the same qualifying_child for taxable years beginning in the same calendar_year only the individual with the highest modified_adjusted_gross_income for such taxable years shall be treated as an eligible_individual with respect to such qualifying_child of all the providers of support to l h petitioner failed to establish that her adjusted_gross_income was higher than that of any one or more of the other providers of support to the child respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
